DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 06/30/2021 has been entered.
3. The Action is responsive to Applicant’s Remarks, Arguments and Amendments and RCE of 06/30/2021.
4. After a thorough search and examination of the instant application, and in light of the following, a notice of allowability is presented as below:
Prosecution history of the instant and its parent application 14792893 (U.S. Patent 10180945 01/15/2019 issued;
A terminal disclaimer against the above Patent filed and approved;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, Google Patents and Scholar, IP Discovery, NPL-IEEE, etc.); 
Claims 1-3, 5-18 and 20-22 (renumbered to 1-20) are allowed.  
Reasons for Allowable
5. The following is the Examiner's statement of reasons for allowance:
The final rejections submitted 03/31/2021 was made under 35 U.S.C. § 103 as being unpatentable mainly over 
Perrodin et al.: “APPLICATION FOR CREATING JOURNALS” (United States Patent Application Publication US 20130239049 A1, filed September 27, 2012; and published September 12, 2013, hereafter “Perrodin”), in view of
AMARENDRAN et al.: “DATA STORAGE SYSTEMS AND METHODS” (United States Patent Application Publication US 20160078245 A1, filed September 17, 2014; and published March 17, 2016, hereafter “AMARENDRAN”).

As a response, with respect to the above rejections, concerning rejections made to claims 1-18 and 20, the Applicant argued, in the Remarks, Arguments, and Amendments filed 06/30/2021, that “”Perrodin ¶¶ [0012], [0093], and [0190] disclose receipt of "a read state counter index that is associated with a particular user". In particular, the Examiner explains that the disclosed "page number reads on read state counter index". 16 The cited portion of Perrodin discloses that a single page journal that includes a heading and a number of different images can be converted to a multi-page journal. 17 This disclosure of journal conversion cannot be understood as disclosing first less than [a] read state counter index", while the second subset of data records has "corresponding counter indices that form a sequence starting with the read state counter index" (emphasis added). The Examiner has not pointed to any portion of Testardi, Deguchi, or Schwaab that can remedy these shortcomings of Perrodin””.
In light of the Applicant’s arguments and various office actions applied to the application and its similar versions, a further review of the rejections and the claims, with respect to claim 1, the Examiner was persuaded the specific claimed features of:
each data record in the first subset "has a corresponding counter index that is less than [a] read state counter index"; 
the second subset of data records "is not stored at the client computing device upon receiving the request" ; and 
the second subset of data records has "corresponding counter indices that form a sequence starting with the read state counter index" are among the unique features distinct from prior art searched.

“receiving, by a cloud storage gateway, from a client computing device, a request to replicate data records stored in a cloud-based storage resource that is administered by the cloud storage gateway,
wherein the request includes a read state counter index that is associated with a particular user,
wherein, upon receiving the request, the client computing device has stored thereon a first subset of data records that is also stored in the cloud-based storage resource, and
wherein each data record in the first subset has a corresponding counter index that is less than the read state counter index;
accessing, by the cloud storage gateway, a journal that is specific to the particular user, that the cloud storage gateway maintains, and that includes a plurality of journal records, each of which identifies a data record and a corresponding counter index;
after the cloud storage gateway receives the read state counter index and accesses the journal, identifying a subset of the journal records that collectively identify a second subset of data records having corresponding counter indices that form a sequence starting with the read state counter index, 
wherein the second subset of data records is not stored at the client computing device upon receiving the request; 
identifying a counter index that is associated with an unavailable journal record, and that terminates, but is not included in, the sequence;
transmitting, from the cloud storage gateway to the client computing device, the counter index that is associated with the unavailable journal record; and
transmitting, from the cloud storage gateway to the client computing device, the second subset of data records”.

With respect to the instant application, an update search on prior art in domains (EAST, NPL-ACM, Google, NPL-IEEE, Google Patents and Scholar, IP Discovery, etc.) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google, NPL-IEEE, Google Patents and Scholar, etc.) do not fairly teach or suggest teaching of the subject matter as described above in claim 1 and the subject matters similarly recited by the independent claims 12 and 18. 
Claims in the group (2-3, 5-11 and 21), (13-17), and (20 and 22) are directly or indirectly dependent upon the independent claims 1, 12 and 18, respectively, and are also distinct from the prior arts for the same reason.
Claims 1-3, 5-18 and 20-22 (renumbered to 1-20) are allowed.  
Conclusions
6. Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
7. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business 
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
November 8, 2021